ATTORNEY GRIEVANCE COMMISSION *         IN THE
OF MARYLAND                             COURT OF APPEALS
                                   *    OF MARYLAND
          Petitioner
                                   *    Misc. Docket AG No. 42
v.
                                   *    September Term, 2014
MITCHELL A. GREENBERG
                                   *
          Respondent
                                   *
        *******************************************************
                                 ORDER

        The Court of Appeals of Maryland, having considered the Joint Petition For Thirty Day

Suspension By Consent of the Attorney Grievance Commission of Maryland and the

Respondent, Mitchell A. Greenberg, it is this 21st day of October 2014;.

        ORDERED, a majority of the Court concurring, that Respondent, Mitchell A.

Greenberg, be, and he is hereby, suspended from the practice of law in the State of Maryland for

a period of thirty (30) days; and it is further,

        ORDERED, that the effective date of said suspension shall be thirty (30) days from the

date of this Order; and it is further

        ORDERED, that thirty (30) days from the date of entry of this Order, the Clerk of this

Court, in accordance with Rule 16-772 (d), shall strike the name of Mitchell A. Greenberg from

the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection

Fund of the Bar of Maryland and the clerks of all courts in this State that the name Mitchell A.

Greenberg has been so stricken.

                                                      /s/ Mary Ellen Barbera
                                                      Chief Judge


Judge Harrell did not participate in the consideration of this matter.